Russell, J.
One of the grounds of the motion for a new trial is that the court erred in overruling a demurrer. It has been uniformly held, for many years, that this is not a proper ground of a motion for a new trial; and, in the language of Chief Justice Lumpkin, as used in the case of Sutton v. McLeod, 29 Ga. 594, we now say, “This principle is hoary with age. We bow to it reverently.”
Nor is it a good ground for a new trial that the judge failed to charge a proposition of law, ev.en though there was some slight evidence to support a charge thereon, where such charge would have given the defendant the benefit of a theory not hinted at in his answer, and where no written request was presented to the trial judge. There being sufficient evidence to warrant the verdict, which is also approved by the trial judge, it should stand.

Judgment affirmed.